Case 7:21-cv-04919-VB Document 7 Filed 07/26/21 Page 1of1

\

UNITED STATES DISTRICT COURT i i
SOUTHERN DISTRICT OF NEW YORK fee ear \
i pOCUMENT ee |

oy ECERONICALLY FALER |
ae }

 

 

  
 

THE ANNUITY, WELFARE AND
APPRENTICESHIP SKILL
IMPROVEMENT & SAFETY FUNDS OF
THE INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 15, 15A,
15C & 15D, AFL-CIO, CENTRAL PENSION
FUND OF THE INTERNATIONAL UNION
OF OPERATING ENGINEERS and
INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 15, 15A,
15C & 15D, AFL-CIO,

Plaintiffs,

 

ORDER

21 CV 4919 (VB)

Vv.

E.C.C.O. IIT ENTERPRISES, INC., |

Defendant. :
- x

 

On June 3, 2021, plaintiffs the Annuity, Welfare and Apprenticeship Skill Improvement &
Safety Funds of the International Union of Operating Engineers Local 15, 15A, 15C & 15D, AFL-
CIO, Central Pension Fund of the International Union of Operating Engineers, and International
Union of Operating Engineers Local 15, 15A, 15C & 15D, AFL-CIO commenced the instant action
against defendant E.C.C.O. III Enterprises, Inc. (Doc. #1),

On June 24, 2021, plaintiffs docketed proof of service indicating service on defendant on
June 22, 2021. (Doc. #6). Accordingly, defendant had until July 13, 2021, to respond to the
complaint. (Id.).

To date, defendant has not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiffs are ORDERED to seek a
certificate of default as to defendant by August 2, 2021, and thereafter to move, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against defendant
by August 16, 2021. If plaintiffs fail to satisfy either deadline, the Court may dismiss the case as
to defendant without prejudice for failure to prosecute or failure to comply with court orders.

Fed. R. Civ. P. 41(b).

Dated: July 26, 2021
White Plains, NY

 

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge
